IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHIRLEY SHAWE,                                   §
                                                 §      No. 536, 2015
         Proposed Intervenor Below-              §
         Appellant,                              §
                                                 §      Court Below: Court of Chancery
         v.                                      §      of the State of Delaware
                                                 §
ELIZABETH ELTING,                                §      C.A. No. 9686-CB
                                                 §
         Defendant Below-Appellee.               §


                                  Submitted: April 20, 2016
                                  Decided:   April 20, 2016

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                          ORDER

         This 20th day of April 2016, upon consideration of the parties’ briefs and the

record below, we find it evident that the judgment of the Court of Chancery should

be affirmed on the basis of and for the reasons assigned in the well-reasoned

decision dated September 2, 2015 denying Shirley Shawe’s motion to intervene.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice


1
    Shawe v. Elting, 2015 WL 5167835 (Del. Ch. Sept. 2, 2015).